Citation Nr: 0607964	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-39 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for pes planus.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran had active military service from September 1987 
to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2005.


FINDING OF FACT

There is no competent evidence of a current disability of 
flat feet.


CONCLUSION OF LAW

The criteria for the award of service connection for pes 
planus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 
Vet. App. 498 (1995).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

The veteran's service medical records (SMRs) reflect that she 
was seen for complaints of pain in her right lower extremity 
beginning in May 1988.  She was seen several more times with 
complaints involving both legs.  The assessments were of a 
stress related problem in her lower legs, to include shin 
splints and a possible stress fracture in her tibias.  A 
December 1988 entry noted that the stress reaction was due to 
flat feet.  A January 1989 entry provided a clinical 
assessment of flat feet and the veteran was placed on 
profile.  X-rays of the left foot were done in January 1990.  
There was no evidence of flat feet.  A January 1990 bone scan 
was also negative for evidence of flat feet.  There was no 
separation/discharge physical examination in the SMRs.

The veteran submitted her current claim for compensation for 
a flat foot condition in October 2003.  Private records from 
two sources, for the period from January 1968 to October 
2000, did not show any evidence of complaints of or treatment 
for pes planus.  

VA outpatient treatment records, for the period from April 
2003 to September 2004, show that the veteran was noted to 
using a treadmill for 20 minutes a day in April 2003.  There 
was no indication of any type of foot problems or complaints.  
An August 2003 entry noted that the veteran complained of 
right ankle pain that was associated with a sprain in the 
previous year.  X-rays of the left foot at that time showed 
mild degenerative changes at the first metatarsal phalangeal 
joint.  There was no evidence of pes planus.  The veteran 
complained of not being able to bear weight on her left foot 
in February 2004.  X-rays of the left foot, done at that 
time, indicated that the left foot was normal and unchanged 
when compared to x-rays of August 2003.

The veteran was afforded a VA examination in August 2004.  
The veteran reported that she did not have flat feet before 
her military service.  The examiner reported that the veteran 
walked with a normal gait.  The examiner noted that x-rays of 
both feet revealed no bony abnormalities.  The examiner 
stated that there was no evidence of pes planus.  

The veteran testified in July 2005 that she had pain in her 
legs in service.  She said that she experienced swelling in 
her feet and that she sometimes had to wear different sized 
shoes on her feet.  The veteran said that she had had a 
magnetic resonance imaging (MRI) study of her feet three 
years earlier.  

As previously stated, service connection requires a finding 
that there is a current disability that has a relationship to 
injury or disease during service.  Rabideau, supra.  In the 
instant case, there is no evidence showing a current medical 
diagnosis of pes planus.  The August 2004 VA examiner 
specifically evaluated the veteran for such disability and 
found none.  The private and VA treatment records also do not 
reflect a diagnosis of pes planus.  

Therefore, the Board concludes that, without any current 
clinical evidence confirming the presence of pes planus, 
service connection must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for pes planus.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate her claim for benefits.  The RO wrote to the 
veteran in December 2003.  The veteran was informed of what 
evidence was required to establish service connection.  She 
was asked to identify sources of treatment so that records 
could be obtained.  The RO also informed the veteran of VA's 
responsibilities in the development of her claim and what she 
was required to do.  The veteran was encouraged to submit her 
evidence to the RO.  The veteran responded to the RO's letter 
in December 2003.  She provided additional evidence that she 
felt was supportive of her claim for service connection.

The veteran has not alleged any prejudice in the development 
of her claim due to the timing or content of notice in this 
case.  She has effectively participated in the development of 
her claim.  The Board finds that the RO's efforts, in total, 
afforded the veteran a "meaningful opportunity to 
participate effectively in the processing of her claim by 
VA."  See Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 
(2005).  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  The veteran submitted 
copies of her SMRs.  She was afforded a VA examination.  VA 
medical records were obtained and associated with the claims 
file.  The veteran testified at a hearing in July 2005.  The 
veteran has not alleged that there is any outstanding 
evidence pertinent to her claim.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for pes planus is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


